 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9     LEONARD TOBIN,                                       Case No. C19-411 RSM
10
                      Plaintiff,                            ORDER OF DISMISSAL FOR FAILURE
11                                                          TO SERVE
                          v.
12
13     UNITED STATES DEP’T OF THE
       TREASURY, et al.,
14
                      Defendants.
15
16          This matter comes before the Court sua sponte and on the Court’s prior Order to Show

17   Cause. Dkt. #8. Plaintiff Leonard Tobin, proceeding pro se, filed his Complaint on March 19,
18
     2019, against Defendants the United States Department of the Treasury and the Internal Revenue
19
     Service. Dkt. #1. On August 16, 2019, the Court issued an Order striking Mr. Tobin’s motion
20
     for default judgment and granting a thirty-day extension of time for Mr. Tobin to serve
21
22   Defendants. Dkt. #7. The Court stated as follows:

23                  [B]ased on the record, Plaintiff has failed to properly serve
24                  Defendant. Plaintiff is advised to review the requirements in Federal
                    Rule of Civil Procedure 4(i) for service on the United States. Under
25                  Rule 4(m), service is required within 90 days after the Complaint
                    was filed in this case. Because that deadline has expired, the Court
26                  will extend this deadline to 30 days from the date of this Minute
27                  Order. There will be no further extensions.

28   Id. Since that time, neither defendant has appeared.



     ORDER OF DISMISSAL - 1
             On September 20, 2019, the Court issued an Order to Show Cause why this case should
 1
 2   not be dismissed for failure to serve. Dkt. #8. Federal Rule of Civil Procedure 4(m) states in

 3   part:
 4
                    If a defendant is not served within 90 days after the complaint is
 5                  filed, the court—on motion or on its own after notice to the
                    plaintiff—must dismiss the action without prejudice or order that
 6                  service be made within a specified time. But if the plaintiff shows
 7                  good cause for the failure, the court must extend the time for service
                    for an appropriate period.
 8
     Fed. R. Civ. P. 4(m). The Court directed Mr. Tobin to review Rule 4 and provide “a short
 9
10   statement telling the Court how service was accomplished and why service in this case is or is not

11   proper.” Id. at 2. The Court advised Mr. Tobin that failure to file a response will result in
12   dismissal of this case.
13
             Mr. Tobin has failed to respond to the Court’s Order to Show Cause. Accordingly,
14
     dismissal of this case is now warranted. The Court hereby finds and ORDERS:
15
16           1) Plaintiff’s claims are DISMISSED without prejudice under Rule 4(m).

17           2) This case is CLOSED.
18
19           DATED this 25th day of October 2019.

20
21
22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     ORDER OF DISMISSAL - 2
